& Ww WN

o Oo NHN HD NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

FILED
ao
IN THE UNITED STATES DISTRICT COURT FOR THE SeP 25 2019

EASTERN DISTRICT OF CALIFORNIA | ASTEpN gg pioT OF Cato

yv

 

NES Cre Ap

UNITED STATES OF AMERICA, CASE NO. 1:19-CR-00177 LJO SKO
Plaintiff, ORDER TO UNSEAL REDACTED INDICTMENT
V.
ERICK LOPEZ
Defendants.

 

 

 

 

Pursuant to the motion by the United States, IT IS HEREBY ORDERED that the Indictment

filed on September 25, 2019 be unsealed and become public record.

DATED: v G4 F

     
    
 

opetble STAN . BOONE
. MAGISTRATE JUDGE

MOTION AND PROPOSED ORDER TO UNSEAL

 
